ORDER

PER CURIAM.
Andre Porter (“Porter”) appeals from the motion court’s judgment denying, without an evidentiary hearing, his motion for post conviction relief under Mo. R.Crim. P. 29.15, 2010. Porter was convicted of two counts of second-degree robbery after a bench trial. This Court affirmed Porter’s conviction on direct appeal in State v. Porter, 304 S.W.3d 213 (Mo.App. E.D.2010). Porter timely filed a motion for post-conviction relief alleging that his defense counsel at trial was constitutionally ineffective for failing to file a motion to sever the two robbery charges and for failing to cross-examine State’s witness regarding facts that might have established that the witness was biased against Porter.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Mo. R. Civ. P. 84.16(b)(2) (2010).